Exhibit 10.1

ARDELYX, INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Ardelyx, Inc.
(the “Company”) shall be eligible to receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Program (this “Program”), which
was adopted pursuant to the Board’s resolutions on May 23, 2014, and amended
pursuant to the Board’s resolutions on March 3, 2017 and March 14, 2019.  The
cash and equity compensation described in this Program shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Program shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors.  This Program shall become
effective on the date of the closing of the initial public offering of Company
common stock (the “Effective Date”).

1.          Cash Compensation.

(a)         Annual Retainers.  Each Non-Employee Director shall be eligible to
receive an annual retainer of $40,000 for service on the Board.

(b)         Additional Annual Retainers.  In addition, a Non-Employee Director
shall receive the following annual retainers:

(i)          Chairman of the Board.  A Non-Employee Director serving as Chairman
of the Board shall receive an additional annual retainer of $30,000 for such
service.

(ii)         Audit Committee.   A Non-Employee Director serving as Chairperson
of the Audit Committee shall receive an additional annual retainer of $20,000
for such service.  A Non-Employee Director serving as a member of the Audit
Committee (other than the Chairperson) shall receive an additional annual
retainer of $10,000 for such service.

(iii)       Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $15,000 for such service.  A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $7,500 for such service.

(vi)        Nominating and Corporate Governance Committee.   A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $10,000 for such
service.  A Non-Employee Director serving as a member of the Nominating and
Corporate Governance Committee (other than the Chairperson) shall receive an
additional annual retainer of $5,000 for such service.







--------------------------------------------------------------------------------

 



 

(c)         Payment of Retainers.  The annual retainers described in Sections
1(a) and 1(b) (the “Annual Retainers”)  shall be paid by the Company in a single
cash lump sum immediately following the Effective Date and on the date of each
annual meeting of the Company’s stockholders after the Effective Date.  In the
event a Non-Employee Director is initially elected or appointed to the Board or
a committee thereunder on a date other than the date of an annual meeting of the
Company’s stockholders, the Annual Retainers paid to such Non-Employee Director
shall be paid on the date of election or appointment, prorated to reflect the
number of months (rounded up to the next whole month) remaining until the next
annual meeting of the Company’s stockholders.

 

(d)         Election to Receive Stock in Lieu of Cash. After the first payment
of Annual Retainers following the Effective Date, Non-Employee Directors shall
have the ability to elect to receive the Annual Retainers in an award of stock
in lieu of cash pursuant to an election form provided by the Company for such
purpose. Non-Employee Directors must complete and deliver the election form to
the Company no later than 15 days prior to the next annual meeting of the
Company’s stockholders.  In the event that a Non-Employee Director makes an
election to receive the Annual Retainers in an award of stock in lieu of cash,
on the annual meeting of the Company’s stockholders, he or she will
automatically be granted that number of shares of fully vested Company common
stock calculated by dividing the aggregate amount of the Annual Retainers by the
Fair Market Value (as defined in the Equity Plan (as defined below)) of a share
of Company common stock on the date of grant, rounded down to the nearest whole
share.  The stock awards shall be granted under and shall be subject to the
terms and provisions of the Company’s 2014 Equity Incentive Award Plan or any
other applicable Company equity incentive plan then-maintained by the Company
(the “Equity Plan”).  In the event of any inconsistency between the Equity Plan
and this Program, the terms of this Program shall control.

 

2.          Equity Compensation.  Non-Employee Directors shall be granted the
equity awards described below.  The awards described below shall be granted
under and shall be subject to the terms and provisions of the Equity Plan and
shall be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the forms previously approved by
the Board.  All applicable terms of the Equity Plan apply to this Program as if
fully set forth herein, and all grants of stock options hereby are subject in
all respects to the terms of the Equity Plan.  In the event of any inconsistency
between the Equity Plan and this Program, the terms of this Program shall
control.

(a)         Initial Awards.  Each Non-Employee Director who is initially elected
or appointed to the Board after the Effective Date shall be eligible to receive,
on the date of such initial election or appointment, an option to purchase
shares of the Company’s common stock with a grant date fair value of $240,000,
but with a maximum number of shares of 75,000 shares of the Company’s common
stock.  The awards described in this Section 2(a) shall be referred to as
“Initial Awards.”  No Non-Employee Director shall be granted more than one
Initial Award.

(b)         Subsequent Awards.  A Non-Employee Director who (i) has been serving
on the Board for at least six months as of the date of any annual meeting of the
Company’s stockholders after the Effective Date and (ii) will continue to serve
as a Non-Employee Director immediately following such meeting, shall be
automatically granted, on the date of such annual meeting, an option to purchase
shares of the Company’s common stock with a grant date fair value of $120,000,
but with a maximum number of shares of 50,000 shares of the Company’s common
stock.   The awards described in this Section 2(b) shall be referred to as
“Subsequent Awards.”  For the avoidance of doubt, a Non-Employee Director
elected for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.

 





2

--------------------------------------------------------------------------------

 



 

(c)         Termination of Service of Employee Directors.  Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d)         Terms of Awards Granted to Non-Employee Directors

(i)          Purchase Price.  The per share exercise price of each option
granted to a Non-Employee Director shall equal the Fair Market Value (as defined
in the Equity Plan) of a share of common stock on the date the option is
granted.

(ii)         Vesting.  Each Initial Award shall vest and become exercisable with
respect to 1/36th of the shares subject to the Initial Award on each monthly
anniversary of the date of grant, subject to the Non-Employee Director
continuing in service on the Board through each such vesting date.  Each
Subsequent Award shall vest and become exercisable with respect to 1/12th of the
shares subject to the Subsequent Award on each monthly anniversary of the date
of grant, which vesting will accelerate in full immediately prior to the next
annual meeting of the Company’s stockholders after the date of grant to the
extent unvested as of such date, subject to the Non-Employee Director continuing
in service on the Board through each such vesting date.  Unless as otherwise
specified herein, no portion of an Initial Award or Subsequent Award which is
unvested or unexercisable at the time of a Non-Employee Director’s termination
of service on the Board shall become vested and exercisable thereafter.  All of
a Non-Employee Director’s Initial Awards and Subsequent Awards, and any other
stock options or other equity-based awards outstanding and held by the
Non-Employee Director, shall vest in full immediately prior to the occurrence of
a Change in Control (as defined in the Equity Plan), to the extent outstanding
at such time.

(iii)       Term.  The term of each stock option granted to a Non-Employee
Director shall be ten (10) years from the date the option is granted.

3.          Reimbursements.  The Company shall reimburse each Non-Employee
Director for all reasonable, documented, out-of-pocket travel and other business
expenses incurred by such Non-Employee Director in the performance of his or her
duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures as in effect from time to time.

* * * * *

3

--------------------------------------------------------------------------------